DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on April 7, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al (Pub. No. US 2018/0349020).

4-1.	Regarding claims 1, 14, and 20, Jon teaches the clam comprising: at an electronic device with one or more processors, a non-transitory memory, an input device, and a display device: displaying, via the display device, a drawing user interface, by disclosing a multifunction device [figure 1A] that displays a drawing user interface [paragraphs 167; figure 5A].
Jon teaches while displaying the drawing user interface, detecting an object insertion input that corresponds to a request to insert an object in the drawing user interface; in response to detecting the object insertion input, inserting a respective object in the drawing user interface, by disclosing a pen tool selection affordance 532A that can be used to create opaque strokes in a content region of the drawing user interface [paragraph 169] as well as a number of drawing object insertion affordances 535A-535D where upon selectin of one of the drawing object insertion affordances, a drawing object is inserted into the content area [paragraph 172]. As shown in [figure 5C], a plurality of drawing objects have been input into the content area including a set of six stroke drawing objects 521E [paragraph 173].
Jon teaches while displaying the respective object in the drawing user interface, detecting a pixel erase input; in response to detecting the pixel erase input, ceasing to display a first portion of the respective object without ceasing to display a second portion of the respective object and without ceasing to display a third portion of the respective object, by disclosing providing an eraser tool selection affordance that allows the user to delete portions of drawing objects that intersect a path drawn by the user [paragraph 177-178; figures 5G-H].
Jon does not expressly teach detecting an object erase input directed to a portion of the respective object; and in response to detecting the object erase input: in accordance with a determination that the object erase input is directed to the second portion of the respective object and that the second portion of the respective object is not connected to the third portion of the respective object, ceasing to display the second portion of the respective object without ceasing to display the third portion of the respective object; and in accordance with a determination that the object erase input is directed to the third portion of the respective object and that the third portion of the respective object is not connected to the second portion of the respective object, ceasing to display the third portion of the respective object without ceasing to display the second portion of the respective object. However, in addition to the eraser tool selection affordance 532E that allows the user to delete portions of drawing objects that intersect a path drawn by the user [paragraph 177-178; figures 5G-H], Jon also discloses providing a deletion tool affordance 532C [paragraph 174, figure 5D] that deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Given both the eraser tool selection affordance 532E used to erase a portion of a drawn object [figures 5G-H], and the deletion tool affordance 532C that makes it more efficient to erase portions of an object [paragraphs 174-176; figures 5C-F], if the user intends to delete a portion of the drawing object 521E in [figure 5H], it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the deletion tool affordance 532C, as taught by Jon, to delete a portion of the drawing object 521E in [figure 5H]. This would increase the efficiency with which a portion of the object may be deleted since the deletion tool affordance 532C deletes drawing objects intersecting a path [paragraph 175] as well as drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, for a drawing object that has been separated into two portions having no intersecting lines between the two portions (e.g. if an eraser line has been drawn through a drawing object separating it into two or more objects as shown in [figure 5H]), drawing a path through one of the portions using the deletion tool affordance would delete only the object intersecting the path. Since the drawing object has been split, the other portions would not be deleted since they do not intersect the portion that was deleted.

4-2.	Regarding claims 2 and 15, Jon teaches all the limitations of claims 1 and 14 respectively, further comprising: in response to detecting the object erase input: in accordance with a determination that the object erase input is directed to the second portion of the respective object and that the second portion of the respective object is connected to the third portion of the respective object, ceasing to display the second portion of the respective object and ceasing to display the third portion of the respective object, by disclosing that a deletion tool affordance deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, if a first and second portion of an object are still connected and meet at a point (i.e. intersect), both portions will be deleted when drawing a path intersecting one of the portions using the deletion tool affordance.

4-3.	Regarding claims 3 and 16, Jon teaches all the limitations of claims 1 and 14 respectively, further comprising: in response to detecting the object erase input: in accordance with a determination that the object erase input is directed to the third portion of the respective object and that the third portion of the respective object is connected to the second portion of the respective object, ceasing to display the third portion of the respective object and ceasing to display the second portion of the respective object, by disclosing that a deletion tool affordance deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, if a first and second portion of an object are still connected and meet at a point (i.e. intersecting), both portions will be deleted when drawing a path intersecting one of the portions using the deletion tool affordance.

4-4.	Regarding claim 7, Jon teaches all the limitations of claim 1, further comprising: while displaying, within the drawing user interface, a drawing palette including a plurality of content manipulation affordances, detecting, via the input device, a first input directed to a drawing affordance of the plurality of content manipulation affordances; in response to detecting the first input, changing a currently selected tool from an eraser tool to a drawing tool that is associated with the drawing affordance; detecting, via the input device, a drawing input directed to a canvas of the drawing user interface; and in response to detecting the drawing input, performing a drawing operation on the canvas, by disclosing displaying a plurality of drawing tool selection affordances respectively associated with a plurality of drawing tools in a toolbar region that can be selected and used to insert drawing objects into the content area [Jon, paragraphs 169, 172; figures 5A-C].

4-5.	Regarding claim 8, Jon teaches all the limitations of claim 7, further comprising: after changing the currently selected tool from the eraser tool to the drawing tool, detecting, via the input device, a second input directed to an eraser affordance of the plurality of content manipulation affordances, wherein the eraser affordance is associated with the eraser tool; and in response to detecting the second input, changing the currently selected tool from the drawing tool to the eraser tool, by disclosing providing a deletion tool affordance and an eraser tool affordance that can be selected [paragraphs 174, 177].

4-6.	Regarding claim 9, Jon teaches all the limitations of claim 1, wherein the first portion of the respective object is within a first path defined by the pixel erase input, by disclosing that the eraser tool allows the user to delete portions of drawing objects that intersect a path drawn by the user [paragraph 177-178; figures 5G-H].

4-7.	Regarding claim 10, Jon teaches all the limitations of claim 9, wherein the first path defined by the pixel erase input passes through the respective object, resulting in the second portion of the respective object that is not connected to the third portion of the respective object, by disclosing that the eraser tool allows the user to delete portions of drawing objects that intersect a path drawn by the user [paragraph 177-178; figures 5G-H].

4-8.	Regarding claims 11 and 17, Jon teaches all the limitations of claims 1 and 14 respectively, wherein: in accordance with a determination that the object erase input defines a first path intersecting the second portion of the respective object and not intersecting the third portion of the respective object, ceasing to display the second portion of the respective object without ceasing to display the third portion of the respective object, and in accordance with a determination that the object erase input defines a second path intersecting the third portion of the respective object and not intersecting the second portion of the respective object, ceasing to display the third portion of the respective object without ceasing to display the second portion of the respective object, by disclosing that a deletion tool affordance deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, for a drawing object that has been separated into two portions having no intersecting lines between the two portions (e.g. if an eraser line has been drawn through a drawing object separating it into two objects), drawing a path through one of the portions using the deletion tool affordance would delete only the object intersecting the path. Since the drawing object has been split into two, the other portion would not be deleted since it does not intersect the portion that was deleted. 

4-9.	Regarding claims 12 and 18, Jon teaches all the limitations of claims 11 and 17 respectively, further comprising, in accordance with a determination that the object erase input defines a third path intersecting the second portion of the respective object and intersecting the third portion of the respective object, ceasing to display the second portion of the respective object and ceasing to display the third portion of the respective object, by disclosing that a deletion tool affordance deletes drawing objects intersecting a path [paragraph 175]. Thus, if the path intersects both portions of the object, both portions would be deleted.

4-10.	Regarding claims 13 and 19, Jon teaches all the limitations of claims 1 and 14 respectively, further comprising: in response to detecting the object erase input: in accordance with a determination that the object erase input is directed to the second portion of the respective object and that the second portion of the respective object is connected to the third portion of the respective object, ceasing to display the second portion of the respective object and ceasing to display the third portion of the respective object; and in accordance with a determination that the object erase input is directed to the third portion of the respective object and that the second portion of the respective object is connected to the third portion of the respective object, ceasing to display the second portion of the respective object and ceasing to display the third portion of the respective object, by disclosing that a deletion tool affordance deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, if a first and second portion of an object are still connected and meet at a point (i.e. intersect), both portions will be deleted when drawing a path intersecting one of the portions using the deletion tool affordance.

5.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al (Pub. No. US 2018/0349020) in view of Tran et al (Pub. No. US 2017/0364248).

5-1.	Regarding claim 4, Jon teaches all the limitations of claim 1, further comprising: while displaying the respective object in the drawing user interface and before detecting the pixel erase input: displaying, within the drawing user interface, a drawing palette including a plurality of content manipulation affordances, by disclosing displaying a plurality of drawing tool selection affordances respectively associated with a plurality of drawing tools in a toolbar region [paragraph 169].
	Although Jon discloses an eraser tool selection affordance [paragraph 177; figure 5G] and a deletion tool affordance in a toolbar region [paragraph 169], Jon does not teach providing access to both of those tools using a menu. That is, Jon does not expressly teach detecting, via the input device, a first input directed to an eraser affordance of the plurality of content manipulation affordances, wherein the eraser affordance is associated with an eraser tool; in response to detecting the first input, displaying an eraser mode interface including a plurality of eraser mode affordances; detecting, via the input device, a second input directed to a first one of the plurality of eraser mode affordances; and in response to detecting the second input, setting the eraser tool to a pixel erase mode of operation, wherein the pixel erase input is detected while the eraser tool is in the pixel erase mode of operation. Tran discloses providing a various eraser tools as part of a submenu of eraser tools in a user interface [paragraph 31; figure 3]. This would allow a user to more easily identify which eraser tool to use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a menu, as taught by Tran, for the selection of the eraser tools of Jon. This would allow a user to more easily identify which eraser tool to use.

5-2.	Regarding claim 5, Jon-Tran teach all the limitations of claim 4, further comprising: while the eraser tool is in the pixel erase mode of operation: detecting, via the input device, a third input directed to a second one of the plurality of eraser mode affordances; and in response to detecting the third input, setting the eraser tool to an object erase mode of operation, wherein the object erase input is detected while the eraser tool is in the object erase mode of operation, by disclosing providing a menu [Tran, paragraph 31, figure 3] to select one of the eraser tools of Jon [Jon, paragraphs 174, 177].

5-3.	Regarding claim 6, Jon teaches all the limitations of claim 5, wherein, while the eraser tool is in the object erase mode of operation, the eraser affordance has a first appearance, and wherein, while the eraser tool is in the pixel erase mode of operation, the eraser affordance has a second appearance that is different from the first appearance, by disclosing that the deletion tool affordance has a different appearance than the eraser tool selection affordance [Jon, figures 5C, ‘532C’; figure 5G, ‘532E’]. 

Response to Arguments
6.	Regarding independent claim 1, Applicant alleges that the rejection of the claim under 35 U.S.C. 102 is improper because Jon et al (Pub. No. US 2018/0349020) fails to show in “complete detail” the “identical invention” recited in the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Jon et al (Pub. No. US 2018/0349020).
In response to applicant's argument that the examiner's use of Jon is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Jon discloses providing two types of erasure tools that are used to perform different functions. An eraser tool selection affordance 532E allows the user to delete portions of drawing objects that intersect a path drawn by the user [paragraph 177-178; figures 5G-H]. A deletion tool affordance 532C [paragraph 174, figure 5D] deletes drawing objects intersecting a path [paragraph 175] and also deletes drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Given both the eraser tool selection affordance 532E used to erase a portion of a drawn object [figures 5G-H], and the deletion tool affordance 532C that makes it more efficient to erase portions of an object [paragraphs 174-176; figures 5C-F], if the user intends to delete a portion of the drawing object 521E in [figure 5H], it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the deletion tool affordance 532C, as taught by Jon, to delete a portion of the drawing object 521E in [figure 5H]. This would increase the efficiency with which a portion of the object may be deleted since the deletion tool affordance 532C deletes drawing objects intersecting a path [paragraph 175] as well as drawing objects intersecting those being deleted [paragraph 176; figure 5F]. Thus, for a drawing object that has been separated into two portions having no intersecting lines between the two portions (e.g. if an eraser line has been drawn through a drawing object separating it into two or more objects as shown in [figure 5H]), drawing a path through one of the portions using the deletion tool affordance would delete only the object intersecting the path. Since the drawing object has been split, the other portions would not be deleted since they do not intersect the portion that was deleted.
Similar arguments have been presented for independent claims 14 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-13 and 15-19 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1 and 14. However, as discussed above, Jon is considered to teach claims 1 and 14, and consequently, claims 2-13 and 15-19 are rejected.

Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178